IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Nicholas Quatrini                        :
                                         :
             v.                          :   No. 427 C.D. 2017
                                         :   Submitted: September 15, 2017
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                         Appellant       :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE J. WESLEY OLER, JR., Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                         FILED: November 30, 2017

             The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Driver Licensing (Bureau) appeals from an order of the Court of Common
Pleas of Delaware County (trial court), dated March 9, 2017, sustaining the appeal
of Nicholas Quatrini (Licensee) and reinstating Licensee’s operating privileges. We
affirm the trial court’s order.
             The facts in this matter are not in dispute. On April 21, 2014, Licensee
was convicted of violating Section 3733 of the Vehicle Code, 75 Pa. C.S. § 3733,
pertaining to fleeing or attempting to elude a police officer. As a civil collateral
consequence of Licensee’s conviction, Section 1532(b) of the Vehicle Code, 75 Pa.
C.S. § 1532(b), pertaining to suspension of operating privilege, required that the
Bureau “suspend the operating privilege of any driver for [twelve] months upon
receiving a certified record of the driver’s conviction.” The Bureau received a
certified record of Licensee’s conviction from the Delaware County Office of
Judicial Services (OJS) on August 8, 2016—two years and four months after
Licensee’s conviction. By notice with a mailing date of August 16, 2016, the Bureau
imposed a one-year suspension of Licensee’s operating privileges.             Licensee
appealed this notice to the trial court, and the trial court held a de novo hearing on
September 23, 2016.
             Before the trial court, Licensee testified that he was unaware that his
April 24, 2014 conviction carried with it a suspension of his operating privileges.
(Reproduced Record (R.R.) at 21a.) Licensee stated that he was working at Jiffy
Lube at the time of his conviction, which was within biking distance from his
residence. (Id. at 22a-23a.) Licensee’s job function while at Jiffy Lube was
changing oil, which did not require a driver’s license. (Id. at 22a.) Licensee testified
that he graduated from an automotive trade school and became a certified mechanic
since his conviction. (Id.) Licensee is now employed as a full-time professional
mechanic with Sunoco, which requires a forty-five minute commute from Licensee’s
residence. (Id. at 24a, 26a.) Licensee’s duties as a mechanic require him to test-
drive vehicles. (Id. at 25a.) Licensee testified that a one-year suspension of his
licensing privileges would likely result in Licensee losing his employment due to the
potential unavailability of public transportation. (Id. at 27a, 29a.) Licensee further
provided that he would have been able to maintain his employment at Jiffy Lube if
the suspension had occurred in 2014. (Id. at 27a.)
             Following the hearing, the trial court invalidated Licensee’s suspension
due to the delay between Licensee’s conviction and the Bureau’s notice of
suspension. (Id. at 62a.) In so doing, the trial court found support in this Court’s en
banc decision in Gingrich v. Department of Transportation, Bureau of Driver


                                           2
Licensing, 134 A.3d 528 (Pa. Cmwlth. 2016). In Gingrich, this Court held that an
unreasonable delay of a licensee’s suspension that was not attributable to the Bureau
would not be enforced if the licensee demonstrated that (1) the entity responsible for
certifying a conviction to the Bureau failed to do so for an extraordinarily extended
period of time, (2) the licensee had no further Vehicle Code violations for a
significant number of years before the conviction was certified to the Bureau, and
(3) the licensee was prejudiced by the delay. Gingrich, 134 A.3d at 534. The trial
court found that the two year and four month delay in certifying Licensee’s
conviction was an extraordinarily extended period of time, Licensee has not had any
further violations, and Licensee would be prejudiced if the suspension were to be
enforced. (R.R. at 62a.) The Bureau then filed the instant appeal.
               On appeal,1 the Bureau argues that the trial court erred in sustaining
Licensee’s appeal. Specifically, the Bureau avers that the delay in certifying
Licensee’s conviction was not an extraordinarily extended period of time as to
qualify for the invalidation of Licensee’s suspension under Gingrich. We disagree.
                Typically, in order for a licensee to successfully challenge a
suspension on the basis of unreasonable delay, the delay must be attributable to the
Bureau. See, e.g., Pokoy v. Dep’t of Transp., Bureau of Driver Licensing, 714 A.2d
1162 (Pa. Cmwlth. 1998). The general rule is “where [the Bureau] is not guilty of
administrative delay, any delay caused by the judicial system (e.g., the Clerk of
Courts) [in] not notifying [the Bureau] in a timely manner, will not invalidate a
license suspension.” Id. at 1164 (emphasis in original).

       1
          This Court’s review of a trial court order in an appeal from a driver’s license suspension
is limited to determining whether the trial court’s findings are supported by competent evidence
and whether the trial court committed an error of law or an abuse of discretion. Cesare v. Dep’t
of Transp., Bureau of Driver Licensing, 16 A.3d 545, 548 n.6 (Pa. Cmwlth.), appeal denied,
23 A.3d 1057 (Pa. 2011).

                                                 3
               In Gingrich, however, this Court created a limited exception to the
unreasonable delay rule. In Gingrich, the Bureau imposed a one-year suspension of
a licensee’s operating privilege, effective November 28, 2014, after receiving the
clerk of courts’ report that the licensee was convicted of driving under the influence
on August 24, 2004. Gingrich, 134 A.3d at 529. On appeal, this Court reiterated
the general rule that only delays attributable to the Bureau may invalidate a license
suspension.     Id. at 534.      We explained, however, that there may be “limited
extraordinary circumstances where the suspension loses its public protection
rationale and simply becomes an additional punitive measure resulting from the
conviction, but imposed long after the fact.” Id. (emphasis added). Thus, we held
that “[w]here a conviction is not reported [to the Bureau] for an extraordinarily
extended period of time, the licensee has a lack of further violations for a significant
number of years before the report is finally sent, and [the licensee] is able to
demonstrate prejudice,” it may be appropriate to invalidate the suspension. Id.2
               Since this Court’s decision in Gingrich, we have continually upheld the
invalidation of a licensee’s suspension in cases wherein the delay not attributable to
the Bureau far exceeded that of the delay in the instant case. See Capizzi v. Dep’t of
Transp., Bureau of Driver Licensing, 141 A.3d 635, 643 (Pa. Cmwlth. 2016)
(invalidating suspension where delay of seven years, ten months); Orwig v. Dep’t of
Transp., Bureau of Driver Licensing, (Pa. Cmwlth., No. 286 C.D. 2015, filed March
3, 2015) (invalidating suspension where delay of ten years); Eckenrode v. Dep’t of


       2
          Although this Court declined to impose a bright line as to what constitutes an
extraordinarily extended period of time, we determined that the ten-year delay in Gingrich satisfied
the test. Gingrich, 134 A.3d at 535 n.7.



                                                 4
Transp., Bureau of Driver Licensing, (Pa. Cmwlth., No. 168 C.D. 2015, filed
February 11, 2015)3 (invalidating suspension where delay of nine years).
              More recently, this Court held a delay of nearly two years, seven
months to be an “extraordinarily extended period of time” as contemplated by
Gingrich. See Gifford v. Dep’t of Transp., Bureau of Driver Licensing, __ A.3d __
(Pa. Cmwlth., No. 386 C.D. 2017, filed October 24, 2017), slip. op. at 5. In Gifford,
the Bureau imposed a one-year suspension of the licensee’s operating privileges,
stemming from the licensee’s January 10, 2014 conviction for fleeing or attempting
to elude a police officer. Id., slip op. at 1. OJS did not certify the licensee’s
conviction to the Bureau until August 8, 2016. Id. The Bureau mailed a notice of
suspension to the licensee on August 16, 2016—nearly two years and seven months
after the original conviction. Id. During that time, the licensee had received no
further violations. Id., slip op. at 2.
              The licensee in Gifford testified to working at a tire business wherein
he delivered tires six days a week throughout Pennsylvania. Id. The licensee further
testified that his employer had no available positions that did not require a valid
driver’s license and that he did not feel confident that he would be able to find
another job if he were to lose his current employment. Id. This Court, in affirming
the trial court’s decision to invalidate the licensee’s suspension, held:
              Based on this Court’s precedent, the Gingrich factors may
              be weighed differently by the trial court, based on the
              circumstances of each case, in examining whether the
              suspension loses its public protection rationale and
              becomes merely an additional punitive measure. Thus, the
              length of the delay may be evaluated in the context of the

       3
        Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), relating to the citing of judicial opinions, an unreported opinion of the Court
may be cited only “for its persuasive value, but not as binding precedent.”

                                               5
              degree of prejudice. Here, the prejudice shown by [the
              l]icensee is significant and, in the absence of any
              additional violations, the trial court could find the length
              of the delay necessary to constitute an “extraordinarily
              extended period of time” to be shorter than in a different
              case.
              For these reasons, under the circumstances here, the trial
              court did not err or abuse its discretion when, based on the
              credited evidence presented in this matter, it held that the
              Gingrich exception was met in this case. As stated in
              Gingrich, this Court does not establish a bright line test for
              what constitutes an “extraordinarily extended period of
              time,” but instead, it is for the trial courts to determine on
              a case-by-case basis. Thus, we affirm the trial court’s
              determination that two years and seven months can be an
              “extraordinarily extended period of time” when
              considered with the other Gingrich factors, the prejudice
              shown by the licensee, and the absence or presence of
              subsequent violations.

Id., slip. op. at 5 (internal citations omitted).
              Here, we find the circumstances of the instant case to be analogous to
those in Gifford. Neither party disputes that Licensee has not received any further
violations since his original conviction or that Licensee will be prejudiced by the
enforcement of the suspension. Thus, the only Gingrich factor at issue is whether
the two year and four month delay in the certification of Licensee’s conviction is an
“extraordinarily extended period of time.” We held a two year and seven month
delay in Gifford to be an “extraordinarily extended period of time,” and the
circumstances of the instant case are not so dissimilar as to compel a different result.
The trial court, therefore, did not err or abuse its discretion in invalidating Licensee’s
suspension.
              Accordingly, we affirm the trial court’s order.




                                             6
P. KEVIN BROBSON, Judge




       7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Nicholas Quatrini                      :
                                       :
            v.                         :   No. 427 C.D. 2017
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                         Appellant     :


                                     ORDER


            AND NOW, this 30th day of November, 2017, the order of the Court of
Common Pleas of Delaware County, dated March 9, 2017, is AFFIRMED.




                              P. KEVIN BROBSON, Judge